—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 4, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant contends that she quit her job as a telephone sales representative because she felt that the criticism of her work by her supervisor and department manager constituted harassment. Claimant also testified that she did not respect these supervisors and therefore could no longer work for them. Neither claimant’s inability to get along with her supervisors nor their warnings to her with regard to her failure to meet the productivity requirements constitutes good cause for claimant to leave her job (see, Matter of Krokos [Hudacs], 184 AD2d 871; Matter of Fil [Hartnett], 174 AD2d 908; Matter of Grossman [Levine], 51 AD2d 853). In fact, just prior to her resignation, claimant received a positive performance evaluation which entitled her to a salary increase. To the extent that claimant contends that the work environment caused her chest pains and headaches, there is no evidence in the record to indicate that she was advised by a doctor to quit her job (see, Matter of Snapperman [Levine], 50 AD2d 1029). Under these circumstances, substantial evidence exists to support the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause. Claimant’s remaining contentions have been reviewed and found lacking in merit.
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.